DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Response to Amendment
	Applicant’s supplemental amendment filed on September 8, 2021 amending claim 1 and adding new claim 24 has been entered.  Claims 4, 6, 7 and 21 are canceled.  Claims 11, 12 and 14-18 are withdrawn.  Claims 1-3, 5, 8-10, 13, 19, 20 and 22-24 are currently presented for examination.

Response to Arguments
The previous double patenting rejection over U.S. Patent No. 10,610,594 is hereby maintained and reproduced below as Applicant has not filed an appropriate 
With respect to the double patenting rejection over U.S. Patent No. 10,688,117, Applicant traverses said rejection for the same reasons as argued for the rejection under 35 USC 103.
This argument is found not persuasive since with the exception of benzoyl peroxide, U.S. Patent No. 10,688,117 specifically claims a composition comprising the same components as claimed in the instant claims including overlapping amounts of the anionic and/or non-ionic surfactant zinc coceth sulfate.  U.S. Patent No. 10,688,117 also claims a topical foaming wash for treating skin conditions such as acne containing dipotassium glycyrrhizinate.  Although U.S. Patent No. 10,688,117 does not claim the inclusion of benzoyl peroxide, the teachings of Khaiat et al. cure this deficiency.  Khaiat et al. teaches formulations for the treatment of acne comprising the combination of dipotassium glycyrrhizinate, preferably in the range of 0.1% w/w to 1% w/w and benzoyl peroxide as a keratolytic agent useful in treating acne [0030].  Furthermore Khaiat et al. specifically teaches that the combination of sebum control agents, anti-inflammatory agents and keratolytic agents unexpectedly serve to reduce the time for acne lesions to heal and to reduce the amount of acne lesions more quickly than previously known compositions [0020].  
Accordingly, at the time of the instant invention it would have been obvious to a person of ordinary skill in the art to combine benzoyl peroxide to the formulation of U.S. Patent No. 10,688,117 to arrive at the instant invention, since the formulation of U.S. prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus for these reasons the previous double patenting rejection over U.S. Patent No. 10,688,117 is hereby maintained and reproduced below.
Applicant’s amendments to the claims in view of Applicant’s arguments with respect to the rejection under 35 USC 103 over Fowler et al. in view of Ramirez et al., Siddiqui et al. and Khaiat et al. have been fully considered and are found persuasive.  Specifically the claims have been amended to recite that the formulation contains surfactants selected from zinc coceth sulfate, sodium cocoyl isethionate and sodium lauroyl isethionate and Applicant demonstrates that BPO has unexpected stability in the presence of said surfactants in the absence of any other potential stabilizers of BPO.  Moreover, Applicant persuasively argues that Ramirez teaches the use of C12-C15 alkylbenzoates, which are excluded from the claimed formulation, to stabilize the BPO solutions and does not teach that the surfactant could stabilize the BPO formulation.
Accordingly, the previous rejection under 35 USC 103 over Fowler et al. in view of Ramirez et al., Siddiqui et al. and Khaiat et al. is hereby withdrawn.
Applicant’s amendments to the claims necessitate new rejections and objections to the claims as detailed below.  This action is non-final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8-10, 13, 19, 20 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-23 of U.S. Patent No. 10,610,594 B2 (Application No. 14/442,693) in view of Mallard et al. U.S. Publication No. 2009/0318550 A1. 
The cited claims of the instant application claim a topical wash composition comprising benzoyl peroxide; at least one anionic and/or non-ionic surfactant selected 
The cited claims of ‘594 claim a topical wash composition comprising benzoyl peroxide; at least one anionic and/or non-ionic surfactant selected from the group consisting of zinc coceth sulfate, sodium cocoyl isethionate, sodium lauroyl isethionate, C14-C16 -olefinsulfonates and decyl glucoside; zinc gluconate; dipotassium glycyrrhizate; and may further comprise at least one gelling agent.
The difference between the cited claims of the instant application and the cited claims of ‘594 is the form of the compositions.  The instant composition is an emulsion comprising an oil phase, an aqueous phase and an emulsifier, whereas the composition of ‘594 can be in any form.
The cited claims of the instant application and the cited claims of ‘594 are not patentably distinct since the composition of ‘594 can be in any form and thus forms routinely utilized in the art including emulsions such as creams, lotions, etc. would be contemplated.
 Mallard et al. teaches a stable dermatological/cosmetic emulsion useful for the treatment of acne vulgaris, comprising benzoyl peroxide, at least one fatty phase, at least one hydrophilic phase and at least one emulsifier (abstract) and [0046]-[0050].  
Accordingly, an ordinary skilled artisan would have been motivated to formulate the formulation of ‘594 as an emulsion and add components well-known in the art as taught by Mallard et al. to formulate an emulsion including an oil phase, an aqueous phase, as well as an emulsifier such as a sugar ester and thus arrive at the instant invention.
Thus the cited claims of the instant application and the cited claims of ‘594 are mutually obvious and thus not patentably distinct.

Claims 1-3, 5, 8-10, 13, 19, 20 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,688,117 B2 (Application No. 15/955,371 Provided on IDS) in view of Khaiat et al. U.S. Publication No. 2004/0228885 A1 (of record).
Claims 1-3, 5, 8-10, 13, 19, 20 and 22-24 of the instant application claim a topical wash composition consisting of between 1% w/w and 5% w/w benzoyl peroxide; between 0.5% w/w and 5% w/w of at least one anionic and/or non-ionic surfactant 
Claims 1-17 of ‘117 claim a foaming topical wash composition consisting of: (a) between 1% and 10% by weight of zinc coceth sulfate of active material (AM) relative to the total weight of the composition; (b) between 0.15% and 0.3% by weight of zinc gluconate relative to the total weight of the composition; and (c) between 0.25% and 0.3% by weight of dipotassium glycyrrhizate relative to the total weight of the composition; and (d) one or more pharmaceutically acceptable excipients selected from the group consisting of: (i) gelling agents; (ii) viscosity increasing agents; (iii) emulsifiers; (iv) antioxidants selected from the group consisting of vitamin E and its derivatives, vitamin C and its derivatives, butylated hydroxytoluene, butylated hydroxyanisole, acetyl cysteine, citric acid, sodium metabisulfite, sodium sulfite, and combinations thereof; (v) vitamins and/or vitamin derivatives selected from the group consisting of vitamin E and its derivatives, vitamin C and its derivatives, vitamin B3, niacinamide, and combinations thereof; (vi) soothing agents and/or anti-irritants selected from the group consisting of PPG-12/SMDI copolymer, allantoin and its 
The composition of ‘117 does not include benzoyl peroxide.
Khaiat et al. teaches compositions and methods for treating skin conditions such as acne containing sebum reduction agents, keratolytic agents and anti-inflammatory agents (abstract).  Khaiat et al. teaches the use of dipotassium glycyrrhizinate as an anti-inflammatory agent useful in the composition for treating acne (claim 9 and table IA page 6).  Khaiat et al. teaches that the amount of dipotassium glycyrrhizinate is preferably in the range of 0.1% w/w to 1% w/w (page 6 [0068]).  Khaiat et al. further teaches that benzoyl peroxide is a keratolytic agent useful in treating acne [0030].  Furthermore Khaiat et al. specifically teaches that the combination of sebum control agents, anti-inflammatory agents and keratolytic agents unexpectedly serve to reduce the time for acne lesions to heal and to reduce the amount of acne lesions more quickly than previously known compositions [0020].  
Accordingly, at the time of the instant invention it would have been obvious to a person of ordinary skill in the art to combine benzoyl peroxide to the formulation of ‘117 which contains dipotassium glycyrrhizate in view of the teachings of Khaiat et al. which teaches that the combination of dipotassium glycyrrhizate and benzoyl peroxide are prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘117 in view of the teachings of Khaiat et al.

Specification Objection
The use of the term SYNPERONIC™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-10, 13, 19, 20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus all claims dependent upon claim 1) contains the trademark/trade name SYNPERONIC™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific gelling agents and, accordingly, the identification/description is indefinite.



Conclusion
Claims 1-3, 5, 8-10, 13, 19, 20 and 22-24 are rejected.  Claims 4, 6, 7 and 21 are canceled. Claims 11, 12 and 14-18 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM